                           Case 8:20-bk-06687-CPM                          Doc 12          Filed 10/29/20              Page 1 of 4
                                                              United States Bankruptcy Court
                                                                Middle District of Florida
In re:                                                                                                                 Case No. 20-06687-CPM
Joseph Bruce Harris                                                                                                    Chapter 7
Judith Isolyn Laverne Allen-Harris
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 113A-8                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Oct 27, 2020                                               Form ID: aPOCjck                                                          Total Noticed: 36
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 29, 2020:
Recip ID                 Recipient Name and Address
db/jdb                 + Joseph Bruce Harris, Judith Isolyn Laverne Allen-Harris, 13593 Paddington Way, Spring Hill, FL 34609-6331
29149308               + Altiva financial incorporated, 1000 Parkwood circle, suite 600, Atlanta, GA 30339-2173
29149319               + First Nataional Bank/Legacy, Attn: Bankruptcy, Po Box 5097, Sioux Falls, SD 57117-5097
29149320               + Florida Cancer Specialists, PO Box 919527, Orlando, FL 32891-0001
29149321               + Flynn LaVrar, Esq., 1133 S. University Drive, 2nd Floor, Fort Lauderdale, FL 33324-3303
29149323               + Hernando Coounty Court, 20 N. Main St., 362, Brooksville, FL 34601-2893
29149325               + Lakeview Loan Servicing LLC, PO Box 8068, Virginia Beach, VA 23450-8068
29149327               + Midland Fund, Attn: Bankruptcy, 350 Camino De La Reine Ste 100, San Diego, CA 92108-3007
29149331               + Penn Credit, P.O. Box 988, Harrisburg, PA 17108-0988
29149332                 Response, 380 S 670 W, Lindon, UT 84042
29149333                 Sallie Mae, c/o Sallie Mae Guarantee Ser, P.O. Box 6180, Indianapolis, IN 46206-6180
29149334               + The Bureaus Inc, Attn: Bankruptcy, 650 Dundee Rd, Ste 370, Northbrook, IL 60062-2757

TOTAL: 12

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
tr                     + EDI: QAESPOSITO.COM
                                                                                        Oct 28 2020 00:53:00      Angela Welch, 12157 West Linebaugh Avenue,
                                                                                                                  PMB 401, Tampa, FL 33626-1732
cr                     + EDI: GMACFS.COM
                                                                                        Oct 28 2020 00:53:00      Ally Capital, P.O. Box 130424, Roseville, MN
                                                                                                                  55113-0004
29149324                   EDI: HNDA.COM
                                                                                        Oct 28 2020 00:48:00      Honda Financial Services, P.O. Box 166469,
                                                                                                                  Irving, TX 75016
29149307               + EDI: ATTWIREBK.COM
                                                                                        Oct 28 2020 00:48:00      AT&T, c/o Business Bankruptcy, PO Box 769,
                                                                                                                  Arlington, TX 76004-0769
29149305               + EDI: GMACFS.COM
                                                                                        Oct 28 2020 00:53:00      Ally Financial, Attn: Bankruptcy, Po Box 380901,
                                                                                                                  Bloomington, MN 55438-0901
29149306                   EDI: AQUAFINANCE.COM
                                                                                        Oct 28 2020 00:48:00      Aqua Finance Inc, P.O. Box 3256, Milwaukee, WI
                                                                                                                  53201-3256
29149309               + EDI: BANKAMER.COM
                                                                                        Oct 28 2020 00:53:00      Bank of America, 4909 Savarese Circle,
                                                                                                                  Fl1-908-01-50, Tampa, FL 33634-2413
29149310               + EDI: TSYS2.COM
                                                                                        Oct 28 2020 00:53:00      Barclays Bank Delaware, Attn: Bankruptcy, Po
                                                                                                                  Box 8801, Wilmington, DE 19899-8801
29149311               + EDI: CAPITALONE.COM
                                                                                        Oct 28 2020 00:53:00      Capital One, Attn: Bankruptcy, Po Box 30285,
                                                                                                                  Salt Lake City, UT 84130-0285
29149313               + EDI: CITICORP.COM
                                                                                        Oct 28 2020 00:53:00      Citibank/Best Buy, Citicorp Credit
                                                                                                                  Srvs/Centralized Bk dept, Po Box 790034, St
                                                                                                                  Louis, MO 63179-0034
29149314               + EDI: WFNNB.COM
                                                                                        Oct 28 2020 00:53:00      Comenity Bank/Talbots, Attn: Bankruptcy, Po Box
                                                                                                                  182125, Columbus, OH 43218-2125
                          Case 8:20-bk-06687-CPM                        Doc 12        Filed 10/29/20            Page 2 of 4
District/off: 113A-8                                               User: admin                                                            Page 2 of 3
Date Rcvd: Oct 27, 2020                                            Form ID: aPOCjck                                                     Total Noticed: 36
29149315              + Email/Text: bankruptcy@connexuscu.org
                                                                                   Oct 27 2020 22:55:00     Connexus CU, Attn: Bankruptcy, Po Box 8026,
                                                                                                            Wausau, WI 54402-8026
29149316              + Email/PDF: creditonebknotifications@resurgent.com
                                                                                   Oct 27 2020 23:04:07     Credit One Bank, Attn: Bankruptcy Department,
                                                                                                            Po Box 98873, Las Vegas, NV 89193-8873
29149317                 EDI: CITICORP.COM
                                                                                   Oct 28 2020 00:53:00     Deptartment Store National Bank/Macy's, Attn:
                                                                                                            Bankruptcy, 9111 Duke Boulevard, Mason, OH
                                                                                                            45040
29149318              + Email/Text: bknotice@ercbpo.com
                                                                                   Oct 27 2020 22:54:00     Enhanced Recovery Corp, Attn: Bankruptcy, 8014
                                                                                                            Bayberry Road, Jacksonville, FL 32256-7412
29149322              + EDI: PHINGENESIS
                                                                                   Oct 28 2020 00:58:00     Genesis Bc/Celtic Bank, Attn: Bankruptcy, Po Box
                                                                                                            4477, Beaverton, OR 97076-4401
29166746                 Email/Text: tc@hernandocounty.us
                                                                                   Oct 27 2020 22:53:58     Hernando County Tax Collector, 20 N Main ST
                                                                                                            Room 112, Brooksville FL 34601-2892
29149312                 EDI: JPMORGANCHASE
                                                                                   Oct 28 2020 00:48:00     Chase Card Services, Attn: Bankruptcy, Po Box
                                                                                                            15298, Wilmington, DE 19850
29149326                 EDI: WFNNB.COM
                                                                                   Oct 28 2020 00:53:00     Lane Bryant Retail, P.O. Box 659728, San
                                                                                                            Antonio, TX 78265-9728
29149328              + EDI: NAVIENTFKASMSERV.COM
                                                                                   Oct 28 2020 00:48:00     Navient, Attn: Bankruptcy, Po Box 9640,
                                                                                                            Wiles-Barr, PA 18773-9640
29149329              + EDI: HFC.COM
                                                                                   Oct 28 2020 00:53:00     Neiman Marcus, P.O. Box 5235, Carol Stream, IL
                                                                                                            60197-5235
29149330              + Email/Text: bnc@nordstrom.com
                                                                                   Oct 27 2020 22:53:50     Nordstrom FSB, Attn: Bankruptcy, Po Box 6555,
                                                                                                            Englewood, CO 80155-6555
29157028                 EDI: BL-TOYOTA.COM
                                                                                   Oct 28 2020 00:53:00     Toyota Motor Credit Corporation, c/o Becket and
                                                                                                            Lee LLP, PO Box 3001, Malvern PA 19355-0701
29149335              + EDI: VERIZONCOMB.COM
                                                                                   Oct 28 2020 00:48:00     Verizon, Verizon Wireless Bk Admin, 500
                                                                                                            Technology Dr Ste 550, Weldon Springs, MO
                                                                                                            63304-2225

TOTAL: 24


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
cr                            Lakeview Loan Servicing, LLC
cr              *             Toyota Motor Credit Corporation, c/o Becket and Lee LLP, PO Box 3001, Malvern, PA 19355-0701
jdb             *+            Judith Isolyn Laverne Allen-Harris, 13593 Paddington Way, Spring Hill, FL 34609-6331

TOTAL: 1 Undeliverable, 2 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 29, 2020                                        Signature:           /s/Joseph Speetjens
                           Case 8:20-bk-06687-CPM                        Doc 12          Filed 10/29/20           Page 3 of 4
District/off: 113A-8                                                 User: admin                                                            Page 3 of 3
Date Rcvd: Oct 27, 2020                                              Form ID: aPOCjck                                                     Total Noticed: 36



                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 26, 2020 at the address(es) listed
below:
Name                              Email Address
Angela Welch
                                  welchtrustee@gmail.com aesposito@ecf.axosfs.com

Becket & Lee, LLP (SB)
                                  on behalf of Creditor Toyota Motor Credit Corporation notices@becket-lee.com

C Ryan Violette
                                  on behalf of Debtor Joseph Bruce Harris c.violette@hotmail.com c.violette@hotmail.com

C Ryan Violette
                                  on behalf of Joint Debtor Judith Isolyn Laverne Allen-Harris c.violette@hotmail.com c.violette@hotmail.com

Scott C. Florin, Attorney for Trustee
                                    on behalf of Trustee Angela Welch sflorin@florinlegal.com

Stefan Noah Beuge
                                  on behalf of Creditor Lakeview Loan Servicing LLC FLMD.bankruptcy@phelanhallinan.com,
                                  Stefan.Beuge@phelanhallinan.com

United States Trustee - TPA7/13
                                  USTPRegion21.TP.ECF@USDOJ.GOV


TOTAL: 7
                       Case 8:20-bk-06687-CPM            Doc 12      Filed 10/29/20        Page 4 of 4
[Dnftpoc] [Asset Notice]
                                        UNITED STATES BANKRUPTCY COURT
                                           MIDDLE DISTRICT OF FLORIDA
                                                 TAMPA DIVISION



In re:                                                                         Case No. 8:20−bk−06687−CPM
                                                                               Chapter 7

Joseph Bruce Harris

Judith Isolyn Laverne Allen−Harris

________Debtor*________/
                                    NOTICE OF DEADLINE TO FILE PROOF OF CLAIM

                 NOTICE IS HEREBY GIVEN TO CREDITORS, AND OTHER PARTIES IN INTEREST:

   Pursuant to Fed. R. Bankr. P. 3002(c)(5), creditors are hereby notified that a dividend now appears possible in this
case. Therefore, the "Deadline to File a Proof of Claim" in this case is January 28, 2021 .

    A proof of claim is a signed statement describing a creditor's claim. If you do not file a proof of claim by the
"Deadline to File a Proof of Claim" provided herein, you might not be paid any money on your claim against the
Debtor in the bankruptcy case. To be paid, you must file a proof of claim, even if your claim is listed in the schedules
filed by the Debtor. Any creditor who has filed a proof of claim in this case previously need not file another proof of
claim.
   A Proof of Claim form ("Official Form B 410") may be filed on−line at the Court's website −
www.flmb.uscourts.gov, or obtained at the United States Courts Web site:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any bankruptcy clerk's office. A claim
may be filed with, or mailed to, the Clerk of the Bankruptcy Court.
   Copies of supporting documents, such as statements of account, invoices, ledger cards, etc. should be attached to
the proof of claim whether filing via the internet, in person or by mail.


           Dated October 26, 2020 .


                                          Sheryl L. Loesch , Clerk of Court
                                          Sam M. Gibbons United States Courthouse
                                          801 North Florida Avenue, Suite 555
                                          Tampa, FL 33602


           *All references to "Debtor" shall include and refer to both debtors in a case filed jointly by two
           individuals.

           Copies furnished to:
           All Interested Parties
